(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
Poe cuanto, como regla general cuando una parte ha pre-sentado una demanda aun perfecta, y a virtud de objeción de la parte contraria presenta otra o enmienda o reforma la pri-mera, se considera abandonada cualquier insistencia que hu-biera podido hacer la parte demandante; y la peticionaria no nos convence de que los hechos de este caso presenten una excepción a la regla general;
Pob cuanto, aun en la hipótesis de que la peticionaria en sus últimas gestiones cerca de la Corte de Distrito de San Juan' tuviera razón, sin embargo, como la materia es apelable *992después de dictada sentencia en el caso, no procede el recurso de certiorari,
PoR tanto, no lia lugar a expedir el auto solicitado.